Citation Nr: 1436691	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-35 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial evaluation than the 10 percent assigned for lumbar degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1991 to November 1991, and from August 1999 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in April 2011, and a copy of the hearing transcript is of record.

In December 2011, the Board remanded this case for additional development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  The VA Appeals Management Center (AMC) continued the previous denial in a November 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDING OF FACT

Throughout the time period on appeal, lumbar DJD was manifested by limitation of motion with objective evidence of pain with X-ray evidence of DJD; the Veteran did not have the functional equivalent of forward flexion to 30 degrees but not greater than 60 degrees, favorable or unfavorable ankylosis, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for lumbar DJD are not met.  38 U.S.C.A. § 1155 , 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has the duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013).  The Veteran's increased rating claim arises from his disagreement with the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as private and VA medical records.  Additionally, the RO made attempts to locate any Social Security Administration (SSA) records.  In compliance with the December 2011 Board remand, the RO also obtained outstanding private chiropractic treatment records and additional VA treatment records.  Thus, the Board finds that the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c)

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, the Veteran was provided a VA examination in February 2007 in connection with his original claim for service connection, as well as a VA examination in January 2012 to assess the nature and severity of the Veteran's service-connected disability.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record. Furthermore, these examination reports along with the remainder of the evidence of record contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.

Given the January 2012 VA examination, the receipt of outstanding private and VA treatment records, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its December 2011 remand directives.  Stegall, supra. 

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned VLJ in April 2011.  At the hearing, the VLJ identified the issue on appeal and discussed the Veteran's current complaints.  The VLJ sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.

II.  Law and Regulations 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Under the current rating criteria, degenerative arthritis of the spine, designated at Diagnostic Code (DC) 5242, is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Intervertebral disc syndrome (IVDS), designated at DC 5243, is rated either pursuant to the General Rating Formula or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The criteria pertinent to rating spinal disabilities in general were revised effective September 26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71, DCs 5237-5243).  A 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined ROM of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5237 for lumbosacral strain, DC 5242 for degenerative arthritis of the spine, and DC 5243 for IVDS.

Alternatively, under DC 5242, DJD of the spine can rated under the same criteria as DC 5003, which addresses DJD.  Under DC 5003, arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a , DC 5003, 5242.

In addition to evaluating IVDS under the General Rating Formula outlined above, it may also be rated based on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  Note (1) defines an 'incapacitating episode' as 'a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.'  'Chronic orthopedic and neurologic manifestations' were defined as 'orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.'

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

III.  Analysis

The Veteran contends that his lumbar spine disability is more severe than initially evaluated and therefore warrants a higher initial evaluation.  

On February 2007 VA examination, x-rays revealed DJD of the lumbar spine.  ROM testing revealed: flexion to 90 degrees, with pain at 84 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees; and right and left rotation to 30 degrees.  After repetitive use the joint function was additionally limited by pain.  The joint function was not additionally limited by fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no evidence of IVDS with nerve root involvement. 

A September 2007 VA treatment record notes that the Veteran complained of numbness in his left lateral thigh with certain positions and activities.

At the Veteran's April 2011 Board hearing, he testified that he has pain bending over and when doing physical activities, causing flare-ups 4 or more times per week.  He testified that his back has not caused incapacitation, and he has never been prescribed bed rest by a doctor.

A November 2011 MRI showed broad-based disc bulges at L3-L4 and L4-L5 with some thickening at the facet and mild narrowing where the peripheral nerves exit the lumbar spine at these levels which could intermittently press on a nerve.  Thus, the Veteran's primary care physician advised the Veteran to avoid heavy lifting and repetitive bending as this could aggravate his condition.

On January 2012 VA examination, the Veteran reported that his back pain is mostly  constant.  If he does any sort of physical activity, like mow the lawn, or do something that strains his back, he is "pretty much spent" for 45 minutes to an hour.  He also reported numbness in his left lateral thigh and numbness in his right foot when he does the elliptical.  He denies surgeries, hospitalizations, ER visits, or bowel/bladder incontinence because of his back.  The examiner noted that, although his pain is aggravated whenever he does something strenuous, as he denied ER visits or doctor prescribed bed rest, these regularly predictable episodes of aggravation are not considered flare ups.  ROM revealed: flexion to 90 degrees, with objective evidence of painful motion; extension to 30 degrees; right lateral flexion to 30 degrees, with evidence of painful motion; left lateral flexion to 30 degrees; and right and left lateral rotation to 30 degrees.  The Veteran was able to perform repetitive-use testing with no additional limitation in ROM. The Veteran did not have tenderness, pain to palpation, guarding or muscle spasm of the thoracolumbar spine.  Normal motor, sensory, and reflex exams revealed no objective evidence of radiculopathy.  The Veteran has IVDS but has not had any incapacitating episodes over the past 12 months due to IVDS.

In consideration of the foregoing evidence, the Veteran's lumbar spine DJD has been manifested by limited range of motion and pain, as shown by the February 2007 and January 2012 VA examinations and x-ray evidence of DJD.  The Board finds that the Veteran's low back disorder warrants a 10 percent disability rating under DC 5003.

A disability rating higher than 10 percent is not warranted.  At no point during this time period has the Veteran's spine showed forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, warranting a 20 percent disability rating.

Further, there is no basis for the Veteran to warrant a separate compensable rating for lower extremity radiculopathy or sciatic neuropathy, as there is no indication in any medical findings of record that he has this additional disability associated with or otherwise part and parcel of his lumbar spine disability.  See 38 C.F.R. § 4.124a; 38 C.F.R. §§ 4.2, 4.3, 4.6, 4.7. 

Moreover, there is no basis to "stage" the Veteran's rating under Hart because his lumbar spine disability has never been more than 10 percent disabling at any time during the pendency of this appeal.

The Board acknowledges the Veteran's assertions of increased pain and numbness.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  However, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, including the severity of his pain in terms of the applicable rating criteria, or whether he has radiculopathy.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Board has considered the various diagnostic codes for evaluating the lumbar spine, but finds that his symptomatology is adequately addressed by the evaluations assigned.  The Veteran's disability ratings contemplate industrial impairment and frequent periods of hospitalization have not been demonstrated during the appeal period.  Thus, his disability picture is contemplated by the rating schedule, and the assigned 20 percent schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In denying the Veteran's claim for increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case; however, there is no evidence this disability alone renders him unable to work, nor does it appear that the Veteran has made any such claim.  Although the Veteran stated that he was unemployed since February 2010 at his April 2011 Board hearing and January 2012 VA examination, he stated that it was due to cutbacks and that he would be able to find employment if the appropriate opportunity came along.  Therefore, the Board does not find consideration of a TDIU rating to be necessary.


ORDER

A higher initial evaluation than the 10 percent assigned for lumbar degenerative joint disease is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


